Appeal by the People from so much of an order of the Supreme Court, Queens County (Rotker, J.), dated September 10, 1985, as dismissed counts 1 and 2 of indictment No. 2027/85, which charged the defendant with criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
Ordered that the order is reversed insofar as appealed from, on the law, and counts 1 and 2 of the indictment are reinstated.
The evidence presented before the Grand Jury was legally sufficient to establish that the defendant knowingly and unlawfully sold cocaine to another (see, Penal Law § 220.39), and that he knowingly and unlawfully possessed a quantity of cocaine, with the intent to sell the same (see, Penal Law § 220.16). Accordingly, Criminal Term erred in dismissing counts 1 and 2 of the indictment. Mollen, P. J., Weinstein, Eiber and Sullivan, JJ., concur.